DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	2.	        The present application is a national stage entry of PCT/CN2018/079871 filed 03/21/2018.
3.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.	a. Certified copy of application CN201710184934.9 was received on 10/23/2019.

Response to Arguments/Amendments
4.	Regarding the objection to the Title (see section 4 of the Office Action dated 03/19/2021), the Applicant’s newly proposed Title overcomes the previously applied objection, which has been withdrawn. 

5.	Regarding the 35 U.S.C. §112(b) rejection of claims 3 and 14 (see section 6 of the Office Action dated 03/19/2021), the Applicant’s amendments have been fully considered; the 

6.	Regarding the prior art rejection, the Applicant’s incorporation of subject matter previously indicated as allowable has been fully considered; the newly amended claim language overcomes the previously applied rejection, which has been withdrawn. See section 10 below for further details. 

EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Haoliang Chen (Reg. No. 79041) on 08/11/2021.
8.	Claims 1 and 12 have been amended as follows (changes indicated):
1. (Currently Amended) A communication method in a wireless network, the method comprising:
establishing, by a terminal device, dual connections to a first access network device and a second access network device, wherein a connection that is between the terminal device and the first access network device and that is comprised in the dual connections is a radio resource control (RRC) connection;

when the trigger condition is met, using, by the terminal device, the SRB configuration information of the second access network device to establish an RRC connection to the second access network device; and
 discarding, by the terminal device, the first configuration information based on the first configuration information meeting a first condition, wherein the first condition comprises at least one of the following conditions:
the terminal device does not use the first configuration information within a predetermined time;
the terminal device receives second instruction information sent by the first access network device, wherein the second instruction information instructs the terminal device to discard the first configuration information; or
the terminal device receives a second message sent by the first access network device, wherein the second message comprises updated first configuration information.
12. (Currently Amended) A terminal device, the device comprising:
at least one processor;
a memory storing instructions executable by the at least one processor, wherein the instructions instruct the at least one processor to control the terminal device to establish dual connections to a first access network device and a second access network device, wherein a connection that is between the terminal device and the first access network device and that is comprised in the dual connections is a radio resource control (RRC) connection; and
a transceiver, configured to receive first configuration information sent by the first access network device, wherein the first configuration information comprises signaling radio bearer (SRB) configuration information of the second access network device and a trigger condition for using the SRB configuration information, 

wherein  the instructions further instruct the at least one processor to control the terminal device to discard the first configuration information based on the first configuration information meeting a first condition, and wherein the first condition comprises at least one of the following conditions:
the terminal device does not use the first configuration information within a predetermined time;
the terminal device receives second instruction information sent by the first access network device, wherein the second instruction information instructs the terminal device to discard the first configuration information; or
the terminal device receives a second message sent by the first access network device, wherein the second message comprises updated first configuration information.


REASONS FOR ALLOWANCE
9.	Claims 1 – 9 and 12 - 20 are allowed.
Reasons For Allowance Over Prior Art
10.	The following is an examiner’s statement of reasons for allowance:
	The independent claims are directed towards the idea of SRB configuration in a DC scenario. The independent claims require a DC configuration with an RRC connection to a first base station, the first base station helping to configure an SRB for the second base station with information including a trigger condition, and using that configuration to setup a SRB with the claims 1 – 9 and 12 - 20 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825.  The examiner can normally be reached on M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2464      

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464